DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant states on p. 13 that the replacement drawing submitted 19 January 2021, which show the Artificial Neural Network as a porous box inside the Memory box, addresses the alleged deficiency with the drawings.
Applicant's arguments with respect to the rejection of Claims 1, 4-6, 8-10, 13, 15, and 18-28 as being ineligible under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 13-17 that neither of the identified claim limitations of claim 1 are abstract ideas of mathematical concepts, because the claim limitations merely “involve” math. and/or are “certainly not” capable of being practically performed in the human mind. These arguments are not persuasive. In Step 2A, Prong One, the eligibility inquiry only requires a determination as to whether any abstract ideas are recited in the claims. For example, Fig. 6 shows what appears to be all the actions needed to perform the “analyzing” step. Applicant has failed to cite portions of the Specification that show that the steps of Fig. 6 can be carried out without mathematical calculations. Alternatively, if Applicant is correct, and no mathematical calculations at all are required to perform the analyzing step, this would mean that those steps are simply mental processes that can be performed in the human mind, and/or with pen and paper. For example, in the absence of any mathematical operations to filter data, the “filter sensor data” step 618 could broadly and reasonably be interpreted simply as an operator looking at a printout or readout of numbers, and discarding those the operator decides are not relevant.

Regarding Step 2A, Prong Two, the eligibility inquiry requires a determination of whether the additional elements of the claim integrate the abstract ideas into a practical application. As set forth in the rejection of the claims below, the additional elements are generically recited, and do not integrate the abstract ideas into a practical application. Applicant is directed to Examples 45 and 46 of the October 2019 Update. In Example 45, claim 1, which example is similar to the claims in Diehr, one can see that even when an additional element is recited in a claim, that additional element does not automatically make a claim patent eligible. Example 45, claim 2, shows that additional elements that integrate abstract ideas into a practical application can be thought of as using the results from performing the abstract idea steps to, for example, control the operation of the additional elements. In claim 1 of the instant application, there are no additional elements that use the results of the abstract idea steps to control the recited additional elements in any meaningful way that would indicate that the additional elements integrate the abstract ideas into a practical application.
Specifically regarding claim 10, an analysis of claim 10 was performed. However, it is customary to group discussion of claims in an office action when the results of the eligibility analysis are the same. For example, claim 10 recites “monitoring for one or more external forces.” Broadly and reasonably interpreted, this can be nothing more than a door maintenance technician 
Applicant argues on pp. 18-20 that the claims, even though they are clearly eligible and don’t need to be analyzed for eligibility, would nonetheless be found eligible at Step 2B. This argument is not persuasive. Applicant argues that the examiner has failed to follow the proper procedure, specifically, that the examiner has failed to provide the evidence required by the Berkheimer Memo when asserting that additional elements are well-understood, routine, and conventional. It is not clear why Applicant believes the examiner has not provided this evidence, because the examiner has provided this evidence. It is possible that Applicant has misunderstood the procedure with respect to Step 2B. For example, Applicant quotes directly from the Berkheimer memo, including the portion that states “an additional element (or combination of elements) is not well-understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing.” Applicant then argues “that the prior art of record fails to teach or suggest each and every feature recited in claims 1, 4-6, 8-10, 13, 15, and 18-28.” Applicant appears to conflate under 35 U.S.C. §§ 102 or 103 with a rejection under 35 U.S.C. § 101. Under the procedures set forth in the Berkheimer Memo, it is only an assertion that additional elements are well-understood, routine, and conventional that must be supported by evidence.
Applicant warns the examiner on p. 20 that “Applicant also hereby preemptively traverses 
Applicant's arguments with respect to the rejection of claims 1, 4-6, 8-10, 13, 15, and 18-28 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 24-30 that:
"analyzing, by the server, the sensor data to determine behavior data indicative of a behavior of the access control device, wherein the behavior data of the access control device includes one or more inertial measurements indicative of the behavior of the access control device" and "comparing, by the server, the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults" continue to expand the scope of the background section beyond what is actually disclosed.
This argument is moot, because the examiner does not allege in the rejections set forth below that AAPA teaches:
"analyzing, by the server, the sensor data to determine behavior data indicative of a behavior of the access control device, wherein the behavior data of the access control device includes one or more inertial measurements indicative of the behavior of the access control device" and "comparing, by the server, the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults."
Instead, the examiner relies upon AAPA to disclose:
"analyzing the sensor data to determine behavior data indicative of a behavior of the access control device, wherein the behavior data of the access control device includes one or more inertial measurements indicative of the behavior of the access control device" and "comparing the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults"
as set forth in the rejections below.
Applicant argues on pp. 24-25 that a person of ordinary skill in the art would not appreciate that analyzing inertial sensor data and comparing that data to representative data associated with door faults is taught or suggested by the generic description of maintenance technicians moving the door between open/closed positions and relying on their experience and training to identify the root cause of abnormal door operation as disclosed by AAPA. This argument is not persuasive. 
Applicant argues on pp. 25, 27, and 28 that the examiner has failed to set forth a rational underpinning to support the legal conclusion of obviousness. This argument is not persuasive. The examiner sets forth a rational underpinning for each rejection under 35 U.S.C. § 103, as set forth below.
Applicant argues on pp. 26-27 that AAPA does not disclose weights and their updating, stating that there is no discussion of “mental weighting factors.” This argument is not persuasive. Even a layperson is familiar with the colloquial phrase of “weighing one’s options” when making a decision. Surely, a door maintenance technician, which the examiner is considering to be a normal human being, “weighs” options when making all decisions required to “rely on their experience and training to identify the root cause of the abnormal/improper door operation,” as 
Drawings
The drawings were received on 19 January 2021.  These drawings are satisfactory.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4, 6, 8, 10, 13, 15, and 18-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1, 4, 6, 8, 10, 13, 21-26, 29, and 30 are directed to a method.
Claims 15, 18-20, 27, and 28 are directed to an apparatus.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
analyzing, by the server, the sensor data to determine behavior data indicative of a behavior of the electronic lock, wherein the behavior data of the electronic lock includes one or more inertial measurements indicative of the behavior of the electronic lock; and
comparing, by the server, the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults.
All of these claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations 
Claims 4, 6, 8, 10, 13, 21-26, 29, and 30 each recite at least all of the judicial exceptions of claim 1.
Claim 15 recites:
analyze the sensor data to determine behavior data indicative of a behavior of the door device; and
compare the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding likelihood that the sensor data corresponds with each of the door faults;
wherein the behavior data comprises initial behavior data;
a fault prediction database;
analyze the new sensor data to determine new behavior data indicative of the behavior of the door device;
compare the new behavior data to the plurality of representative data associated with the plurality of door faults to determine a new corresponding likelihood that the new sensor data corresponds with each of the door faults; and
update weights of an artificial neural network in a fault prediction database that includes the plurality of representative data associated with the plurality of door faults based on the maintenance performed and the comparison of the new behavior data to the plurality of representative data, wherein each of the weights is associated with a corresponding door fault

These are abstract ideas of mathematical concepts, or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting a processor or computer, nothing in claim 15 precludes the steps from practically being performed in the human mind. For example, but for the computer language, the claim encompasses the user manually receiving and monitoring data and determining secondary quantities based on that data. Additionally, the mere 
Claims 18, 27, and 28 each recite at least all of the claim limitations of claim 15, and therefore recite a judicial exception.
Claim 19 recites:
analyze the sensor data to determine behavior data indicative of a behavior of the door device, wherein to analyze the sensor data comprises to (i) analyze the accelerometer data to detect any high-acceleration event or high-vibration event experienced by the door device and (ii) analyze the gyrometer data to detect any high velocity spikes experienced by the door device; and
compare the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding likelihood that the sensor data corresponds with each of the door faults.

These are abstract ideas of mathematical concepts, or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting a processor or computer, nothing in claim 19 precludes the steps from practically being performed in the human mind. For example, but for the computer language, the claim encompasses the user manually receiving and monitoring data and determining secondary quantities based on that data. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, claim 19 recites mathematical concepts and/or mental process.
Claim 20 also recites at least all of the claim limitations of claim 19, and therefore recites a judicial exception.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:

transmitting, by the electronic lock, the sensor data to a server via a wireless communication connection.
The computer processor in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer processor is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer processor does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The receiving and transmitting steps are additional elements that represent mere data gathering that is necessary for use of the recited judicial exceptions, recited at a high level of generality. Therefore, these limitations are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately, or in combination, the additional elements of claim 1 fail to integrate the recited judicial exception into a practical application.
Claim 1 is therefore directed to the judicial exception of abstract ideas.
Claims 4, 6, 8, 10, 13, 21-26, 29, and 30 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea into a practical application. None of claims 4, 6, 8, 10, 13, 21-26, 29, and 30 recite additional elements beyond those recited in claim 1 that would integrate the judicial exceptions into a practical application.

Claim 15 recites the additional elements of:
at least one processor; and at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the door fault identification system to:
receive sensor data from a plurality of sensors of a door device associated with a door;
receive user input indicative of maintenance performed on the door;
receive new sensor data from the plurality of sensors in response to receipt of the user input indicative of the maintenance performed;
The computer processor in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer processor is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer processor does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The receive steps are additional elements that represent mere data gathering that is necessary for use of the recited judicial exceptions, recited at a high level of generality. Therefore, these limitations are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately, or in combination, the additional elements of claim 15 fail to integrate the recited judicial exception into a practical application.
Claim 15 is therefore directed to the judicial exception of abstract ideas.
Claims 18, 27, and 28 each contain all of the limitations of claim 15, including the judicial exceptions of claim 15, and the additional elements of claim 15 that fail to integrate the abstract 
Claims 18, 17, and 28 are therefore also directed to the recited judicial exceptions.
Claim 19 recites the additional elements of:
at least one processor; and
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the door fault identification system to:
transition a plurality of sensors of a door device from a low power sleep state to a higher power state in response to detecting movement of the door;
receive sensor data from [[a]] the plurality of sensors of [[a]] the door device associated with a door, wherein the plurality of sensors comprises an accelerometer adapted to generate accelerometer data indicative of an acceleration of the door device, a gyrometer adapted to generate gyrometer data indicative of an orientation of the door device, and a magnetometer adapted to generate magnetometer data indicative of a sensed magnetic field.
The computer processor in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer processor is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer processor does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The receive steps are additional elements that represent mere data gathering that is necessary for use of the recited judicial exceptions, recited at a high level of generality. Therefore, these limitations are insignificant extra-solution activity, as set forth in MPEP §2106.05(g).
Whether viewed separately, or in combination, the additional elements of claim 19 fail to integrate the recited judicial exception into a practical application.
Claim 19 is therefore directed to the judicial exception of abstract ideas.
Claim 20 contains all of the limitations of claim 19, including the judicial exceptions of claim 19, and the additional elements of claim 19 that fail to integrate the abstract idea into a practical application. Claim 20 does not recite additional elements beyond those recited in claim 20 that would integrate the judicial exceptions into a practical application.
Claim 20 is therefore also directed to the recited judicial exceptions.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional elements of the computer processor and computer readable medium in the various claims amount to no more than mere instructions to apply the exception using a generic computer component, and insignificant extra-solution activities of data gathering. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional elements of receiving with an accelerometer and gyrometer and transmitting are both recited at a high level of generality, and are well understood, routine, and conventional in the art, as disclosed in He (see rejections under 35 U.S.C. § 103 below), Beck, US Patent Publication 2017/019486 A1 (“Example sensors include, but are not limited to magnetometer, an accelerometer and a gyroscope,” ¶ 0018), and Davis et al., US Patent Number 8,436,731 B2 (“rotation detector 122 is preferably formed as a gyroscope,” col. 3, lines 10-11; “The system may 
Claim 1 is ineligible.
Claims 4, 6, 8, 10, 13, 21-26, 29, and 30 are similarly ineligible, because none of claims 4, 6, 8, 10, 13, 21-26, 29, and 30 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Regarding claim 15, as discussed with respect to Step 2A Prong Two, the additional elements of the computer processor and computer readable medium in the various claims amount to no more than mere instructions to apply the exception using a generic computer component, and insignificant extra-solution activities of data gathering. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional elements of receiving with an accelerometer and gyrometer and transmitting are both recited at a high level of generality, and are well understood, routine, and conventional in the art, as disclosed in the Specification (“[t]ypically the maintenance technician will… visually inspect… listen for various sounds… and/or feel for any door vibrations,” ¶ 0002). These limitations remain insignificant extra-solution activity, whether considered alone or in combination with other additional elements, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d)(g).

Claims 18, 27, and 28 are similarly ineligible, because none of claims 18, 27, and 28 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Regarding claim 19, as discussed with respect to Step 2A Prong Two, the additional elements of the computer processor and computer readable medium in the various claims amount to no more than mere instructions to apply the exception using a generic computer component, and insignificant extra-solution activities of data gathering. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional elements of receiving with an accelerometer, gyrometer, and magnetometer, and transmitting are both recited at a high level of generality, and are well understood, routine, and conventional in the art, as disclosed in Beck, US Patent Publication 2017/019486 A1 (“Example sensors include, but are not limited to magnetometer, an accelerometer and a gyroscope,” ¶ 0018), and Davis et al., US Patent Number 8,436,731 B2 (“rotation detector 122 is preferably formed as a gyroscope,” col. 3, lines 10-11; “The system may also include an accelerometer if desired,” col. 3, line 61; “ The system may also include a magnetometer if desired,” col. 4, lines 3-4). These limitations remain insignificant extra-solution activity, whether considered alone or in combination with other additional elements, and therefore fail to provide an inventive concept, as set forth in MPEP §§ 2106.05(d)(g).
Claim 19 is ineligible.
Claim 20 is similarly ineligible, because claim 20 fails to recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 13, 21-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, US Patent Publication 2017/0198496 A1 (hereinafter Beck) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 1:
Beck teaches a method, comprising:
receiving, by a processor of an electronic lock (100, Fig. 1), sensor data from a plurality of sensors (“example sensors include, but are not limited to magnetometer, an accelerometer and a gyroscope,” ¶ 0018) of an electronic lock secured to a door, wherein the plurality of sensors include an accelerometer that generates accelerometer data indicative of an acceleration of the electronic 
transmitting, by the electronic lock, the sensor data to a server via a wireless communication connection (“controller 210 may include a wireless communication module (not shown) that facilitates wireless communications with the user device 208,” ¶ 0019);
analyzing, by the server, the sensor data to determine behavior data indicative of a behavior of the electronic lock, wherein the behavior data of the electronic lock includes one or more inertial measurements indicative of the behavior of the electronic lock (“The term "door orientation data" is broadly intended to encompass any data related to orientation of a door, including but not limited to an orientation of a door in relation to a door jamb, movement of the door between orientations, when the door last moved between orientations, swing speed, distance opened, door acceleration, etc.,” ¶ 0019); and
Beck does not teach comparing, by the server, the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults.
AAPA teaches a method, comprising: receiving, by a processor of an access control device (the brain of the skilled door maintenance technician, ¶ 0002) sensor data from a plurality of sensors (“typically the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listen for various sounds throughout the range of motion, and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002; such activities involve the use of sensors such as 
analyzing the sensor data to determine behavior data indicative of a behavior of the access control device, wherein the behavior data of the access control device includes one or more inertial measurements indicative of the behavior of the access control device (“typically the maintenance technician will move the door between an open and closed position,” which movement involves the inertial measurement of the behavior of the door via the arms, hand, and fingers of the maintenance technician; “Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002); and
comparing the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults (“Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002);
that these actions are cumbersome and time-consuming (“Due to the wide array of potential door faults and associated door hardware, oftentimes, the maintenance technician must make 
that humans are unreliable (“the technicians may simply ignore the problem until it damages the door or surrounding structures (e.g., the door frame) or it becomes a safety or security concern, ¶ 0001); and
that too much data and too many possible problems may make it difficult to diagnose a problem (“the door faults may also slowly manifest over time, and therefore technicians and users may not recognize the problem” ¶ 0001).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beck to use the sensors of Beck to automate the door maintenance technician’s job of sensing operational door parameters, and to automate the correlation of door faults to sensor data with the memory and processor of Beck, because AAPA teches that it is difficult for defective human brains to accurately and timely identify problems with doors using the current methods of door fault detection that rely solely on unreliable humans, thereby resulting in comparing, by the server, the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding probability that the sensor data corresponds with each of the door faults
Regarding claim 4, the combination of Beck and AAPA teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beck and AAPA also teaches wherein the plurality of sensors comprises one or more environmental sensors adapted to generate sensor data indicative of a physical environment of the electronic lock (AAPA: the maintenance technician is presumably a human who will be aware of their environment, for example, whether the temperature is too hot, too cold, or just right, and whether, for example it is raining); and

Regarding claim 6, the combination of Beck and AAPA teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beck and AAPA also teaches wherein analyzing the sensor data to determine the behavior data comprises determining a peak velocity of the door during a closing phase of the door, (Beck: “The term "door orientation data" is broadly intended to encompass any data related to orientation of a door, including but not limited to an orientation of a door in relation to a door jamb, movement of the door between orientations, when the door last moved between orientations, swing speed, distance opened, door acceleration, etc.,” ¶ 0019, which “door swing speed” would include the maximum velocity of the door).
Regarding claim 8
Regarding claim 10, the combination of Beck and AAPA teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beck and AAPA also teaches monitoring for one or more external forces acting upon the electronic lock (AAPA: “typically the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listen for various sounds throughout the range of motion, and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002; and waking one or more of the plurality of sensors in response to detecting an external force acting upon the electronic lock (Beck: in response to noticing the external forces on the door, the sensors are “woken” to measure according to “The term "door orientation data" is broadly intended to encompass any data related to orientation of a door, including but not limited to an orientation of a door in relation to a door jamb, movement of the door between orientations, when the door last moved between orientations, swing speed, distance opened, door acceleration, etc.,” ¶ 0019).
Regarding claim 13, the combination of Beck and AAPA teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beck and AAPA also teaches wherein comparing the behavior data to the plurality of representative data associated with a plurality of door faults further comprises comparing the behavior data to representative data associated with normal operation of the door (AAPA: “Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002 – this “experience” and “training” will include the technician’s experience with how a “normal” door “normally” operates, how a particular door has operated in the past, how a particular door is operating in the present, how other similar doors have operated in the past and present, and how the current operation of a particular door compares to “normal” and/or past operation of a 
Regarding claim 21, the combination of Beck and AAPA teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beck and AAPA also teaches wherein comparing the behavior data to the plurality of representative data associated with the plurality of door faults comprises segmenting the behavior data into a plurality of operating regions, wherein each operating region of the plurality of operating regions is associated with a corresponding predefined door zone (AAPA: “typically the maintenance technician will move the door between an open and closed position… and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002; as a door is generally attached to a stationary building, the door will move through the same predefined zones over and over throughout the course of many operations of the door).
Regarding claim 22, the combination of Beck and AAPA teaches the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of Beck and AAPA also teaches wherein segmenting the behavior data into the plurality of operating regions comprises segmenting the behavior data into at least a first operating region associated with an opening zone, a second operating region associated with a hold-open zone, and a third operating region associated with a closing zone (AAPA: “typically the maintenance technician will move the door between an open and closed position… and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002 – in operating the door between open and closed and/or closed and open, and/or open and closed and open and/or closed and open and closed, a door will necessarily pass through an opening zone, a hold-open zone, and a closing zone).
Regarding claim 23, the combination of Beck and AAPA teaches the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of Beck and AAPA also teaches 
Regarding claim 24, the combination of Beck and AAPA teaches the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of Beck and AAPA also teaches wherein comparing the behavior data to the plurality of representative data associated with the plurality of door faults comprises: selecting a first feature (AAPA: “typically the maintenance technician will move the door between an open and closed position, visually inspect the door and 
selecting a first operating region from the plurality of operating regions (AAPA: “typically the maintenance technician will move the door between an open and closed position… and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002); and
performing feature detection to the behavior data within the first operating region to generate a first feature detection score based on the first feature (AAPA: “Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002).
Regarding claim 25
Regarding claim 26, the combination of Beck and AAPA teaches the invention of claim 25, as set forth in the rejection of claim 25 above. The combination of Beck and AAPA also teaches wherein comparing the behavior data to the plurality of representative data associated with the plurality of door faults further comprises generating one or more system scores based on the operating region score and at least one other operating region score associated with a second operating region selected from the plurality of operating regions (AAPA: “typically the maintenance technician will move the door between an open and closed position… and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002; “Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002 – this hands-on inspection and reliance upon experience and training results in the qualified door maintenance technician being able to determine operation of several features of the door, including whether the door opens, closes, sticks, wear and/or looseness of parts, etc. based on mental “scores” that happen inside the brain of the technician when evaluating door operation).
Regarding claim 29, the combination of Beck and AAPA teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Beck and AAPA also teaches wherein transmitting the sensor data to the server via the wireless communication connection comprises transmitting the sensor data to a gateway device via the wireless communication connection; and wherein the gateway device is communicatively coupled to the server (Beck: “The one or more network interfaces 1032 may communicatively couple the computing device 1010 to a network, such as a local area network, wide area network, personal cloud, enterprise cloud, public cloud, and/or the Internet, for example,” ¶ 0028; “the other computing systems 1042 may include one or more server computers,” ¶ 0029 – the server will have a communications “gateway” for 
Regarding claim 30, the combination of Beck and AAPA teaches the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of Beck and AAPA also teaches tracking, by a real time clock of the electronic lock, a corresponding amount of time lapsed when the door is in each of the plurality of operating regions (Beck: “the door orientation detection circuit 200 may communicate an orientation of the door 102 substantially in real time,” ¶ 0018).
Claims 15, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of He et al., US Patent Publication 2018/0172722 A1 (hereinafter He).
Regarding claim 15:
AAPA teaches a door fault identification system, comprising:
at least one processor (“maintenance technicians,” ¶ 0002, which are presumably humans, and therefore have memory and processing capabilities in the form of a brain); and
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor (“maintenance technicians,” ¶ 0002, which are presumably humans, and therefore have memory and processing capabilities in the form of a brain), causes the door fault identification system to:
receive sensor data from a sensor of a door device associated with a door (“More advanced examination may include, for example, using a force gauge to determine the amount of force required to open and close the door,” ¶ 0002);
analyze the sensor data to determine behavior data indicative of a behavior of the door device (“typically, the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listed 
compare the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding likelihood that the sensor data corresponds with each of the door faults (“typically, the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listed for various sounds throughout the range of motion, and/or feel for any door vibrations or “sticking points” throughout the range of motion,” Specification, ¶ 0002);
wherein the behavior data comprises initial behavior data (“Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002);
wherein the at least one memory comprises a fault prediction database stored thereon (“Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002; “operation of a door typically degrades over time due to various faults or abnormalities in the operation of the device,” ¶ 0001); and
wherein the plurality of instructions further causes the door fault identification system to:
receive user input indicative of maintenance performed on the door (“repairing the door,” ¶ 0002);
receive new sensor data from the plurality of sensors in response to receipt of the user input indicative of the maintenance performed (“typically, the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listed for various sounds throughout the range of motion, and/or feel 
analyze the new sensor data to determine new behavior data indicative of the behavior of the door device (“Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002);
compare the new behavior data to the plurality of representative data associated with the plurality of door faults to determine a new corresponding likelihood that the new sensor data corresponds with each of the door faults (“Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002); and
update weights in a fault prediction database that includes the plurality of representative data associated with the plurality of door faults based on the maintenance performed and the comparison of the new behavior data to the plurality of representative data, wherein weights are associated with a corresponding door fault (“Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002; the mental weighting factors from the door maintenance technician’s brain being captured in the database of door maintenance faults that now resides on the automated computer system, and utilized in the weighting factors that arise when performing well-known machine learning algorithms);
that these actions are cumbersome and time-consuming (“Due to the wide array of potential door faults and associated door hardware, oftentimes, the maintenance technician must make multiple trips between the location of the door and that of the parts warehouse as the technician is troubleshooting and repairing the door,” ¶ 0002); and

AAPA does not teach receive sensor data from a plurality of sensors of a door device, update weights of an artificial neural network.
It has been held that merely automating a manual activity is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(III).
The examiner takes Official Notice that general purpose microcomputers with wireless communication capability are well-known and ubiquitous, as are the software packages to run on general purpose computers, and as are skills needed to program the general purpose computer to do specialized tasks.
He teaches attaching sensors (acceleration sensor 112, Fig. 1; rotation sensor 114, Fig. 1) to a door (106, Fig. 1), and using a processor (118, Fig. 1) to analyze the data from the sensors and make a determination about the status of the door (“it may be desirable to detect when the barrier is in an open state or in a closed state,” ¶ 0052).
It has been held that use of known techniques to improve similar methods and devices in the same way is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(C).
In this instance, one having ordinary skill in the art could easily automate the manual activities of the door maintenance technician by adding the known sensors of He to a door, and simultaneously simply transferring all of the knowledge and experience about how a door operates, or, in many cases, fails to properly operate, from the brain of door maintenance technician(s), and putting it into a general purpose automatic computing box. The addition of the sensors to a door 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to add the sensors of He to a door, because this would predictably and advantageously provide a door maintenance technician with quantifiable data on door operation. It also would have been obvious to subsequently automate the door maintenance functions, by transferring important and historical data from a door maintenance technician’s brain, and placing it into a general purpose automated digital computing box, thereby alleviating the door maintenance technician from the mundane and menial task of correlating door behavior to door faults, as well as reducing the number of multiple trips between the location of the door and that of the parts warehouse as the technician is troubleshooting and repairing the door, thereby resulting in receiving sensor data from a plurality of sensors, analyzing the sensor data to determine behavior data indicative of a behavior of the door device, and comparing the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding likelihood that the sensor data corresponds with each of the door faults, and updating weights of an artificial neural network.
Regarding claim 18, the combination of AAPA and He renders obvious the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of AAPA and He also renders obvious wherein the plurality of instructions further causes the door fault identification 
Regarding claim 27, the combination of AAPA and He teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of AAPA and He also teaches wherein the plurality of instructions further causes the door fault identification system to determine whether the fault prediction database associates the maintenance performed on the door as a solution for a likely fault associated with the new sensor data; and wherein to update the weights of the artificial neural network in the fault prediction database comprises to update the weights in response to a determination that the fault prediction database already associates the maintenance performed on the door as a solution for the likely fault associated with the new sensor data (AAPA: “typically the maintenance technician will move the door between an open and closed position… and/or feel for any door vibrations or “sticking points” throughout the range of motion,” ¶ 0002; “Maintenance technicians often rely on their experience and training to identify the root cause of the abnormal/improper door operation,” ¶ 0002 – this hands-on inspection and reliance upon experience and training results in the qualified door maintenance technician being able to determine operation of several features of the door, including whether the door opens, closes, sticks, wear and/or looseness of parts, etc.).
Regarding claim 28, the combination of AAPA and He teaches the invention of claim 27, .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of He and Ten Kate, US Patent Publication 2017/0307651 A1 (hereinafter Ten Kate).
Regarding claim 19:
AAPA teaches a door fault identification system, comprising:
at least one processor (“maintenance technicians,” ¶ 0002, which are presumably humans, and therefore have memory and processing capabilities in the form of a brain); and
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor (“maintenance technicians,” ¶ 0002, which are 
receive sensor data from a sensor of a door device associated with a door (“More advanced examination may include, for example, using a force gauge to determine the amount of force required to open and close the door,” ¶ 0002);
analyze the sensor data to determine behavior data indicative of a behavior of the door device, wherein to analyze the sensor data comprises to (i) analyze data to detect any high-acceleration event or high-vibration event experienced by the door device and (ii) analyze the data to detect any high velocity spikes experienced by the door device (“typically, the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listed for various sounds throughout the range of motion, and/or feel for any door vibrations or “sticking points” throughout the range of motion,” Specification, ¶ 0002); and
compare the behavior data to a plurality of representative data associated with a plurality of door faults to determine a corresponding likelihood that the sensor data corresponds with each of the door faults (“typically, the maintenance technician will move the door between an open and closed position, visually inspect the door and ancillary structures for signs of wear or loose parts, listed for various sounds throughout the range of motion, and/or feel for any door vibrations or “sticking points” throughout the range of motion,” Specification, ¶ 0002).
AAPA also teaches that these actions are cumbersome and time-consuming (“Due to the wide array of potential door faults and associated door hardware, oftentimes, the maintenance technician must make multiple trips between the location of the door and that of the parts warehouse as the technician is troubleshooting and repairing the door,” ¶ 0002).

transition a plurality of sensors of a door device from a low power sleep state to a higher power state in response to detecting movement of the door;
wherein to analyze the sensor data comprises to (i) analyze the accelerometer data and (ii) analyze the gyrometer data.
It has been held that merely automating a manual activity is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(III).
The examiner takes official notice that general purpose microcomputers, software packages that run on general purpose computers, the skills needed to program the general purpose computer to perform specialized tasks, and machine learning, are well-known.
He teaches an accelerometer adapted to generate accelerometer data indicative of an acceleration of the door device (“accelerometer 112,” ¶ 0037), a gyrometer adapted to generate gyrometer data indicative of an orientation of the door device (“the rotation sensor 114 can include a gyroscope,” ¶ 0038), and analyzing data ( “Detecting motion using acceleration data from the accelerometer may be desirable in various example applications,” ¶ 0022; “it may be desirable to detect when the barrier is in an open state or in a closed state,” ¶ 0052; “the process for determining the open/close status of the door additionally uses rotation data from the gyroscope (or other rotation sensor),” ¶ 0040), and keeping sensors in a low-power state until needed (“it is desirable to maintain the gyroscope in a low power state, until the gyroscope is to be used for measuring rotation data,” ¶ 0073).

It has been held that use of known techniques to improve similar methods and devices in the same way is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(C).
In this instance, one having ordinary skill in the art could easily automate the manual activities of the door maintenance technician by adding the accelerometer and gyrometer of He and the magnetometer of Ten Kate to a door, and simultaneously simply transferring all of the knowledge and experience about how a door operates, or, in many cases, fails to properly operate, from the brain of door maintenance technician(s), and putting it into a general purpose automatic computing box to automate the entire enterprise. The addition of the sensors to a door would not otherwise alter the operation of the door, and would predictably provide a door maintenance technician with quantifiable data about how the door operates, allowing the door maintenance technician to predictably correlate the measured data with the door maintenance technician’s observations about a door’s behavior and foibles, thereby leading to an automated door diagnosis system that would alleviate the need of the door maintenance technician to engage in multiple trips between the location of the door and that of the parts warehouse.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to include the magnetometer of Ten Kate, because this would advantageously provide one with data about the orientation of the door relative to the Earth’s magnetic field, the accelerometer and magnetometer of He, because this would 
Regarding claim 20, the combination of AAPA, He, and Ten Kate renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of AAPA, He, and Ten Kate also renders obvious wherein the plurality of sensors further comprises one or more environmental sensors adapted to generate sensor data indicative of a physical environment of the door device; wherein to analyze the sensor data comprises to (i) a filter to determine one or more inertial measurements indicative of the behavior of the door device (He: “A filter can be used .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
05 April 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853